DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 10/26/2021 has been entered.  Claims 8-14 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 8 and 15 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 10/26/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are dependent on claim 1.
Claims 9-14 are dependent on claim 8, and
Claims 16-20 are dependent on claim 15.

Regarding claims 1, 8, and 15, the prior art of record either individually or in combination does not disclose or fairly suggest a system, and a non-transitory computer readable medium, and a method for performing a media playback with the claimed detailed limitations such as the use of “the media playback system is configured to: output, via at least one speaker of a first playback device, first audio, wherein the first playback device is configured in a synchrony group with one or more second playback devices”, the use of “receiving, via a network interface, data representing a first calibration that balances (a) sound propagation delay from the first playback device to a particular location within an environment with (b) sound propagation delay from the one or more second playback devices to the particular location within the environment, wherein the first calibration is based on sound propagation delay of the first audio to a mobile device at the particular location”, the use of “outputting, via the at least one speaker of the first playback device, second audio, detecting, via at least one microphone of the first playback device, data representing one or more reflections of the second audio in the environment, and wherein the microphone is carried in a housing of the first playback device”, the use of “basing on the data representing one or more reflections of the second audio in the environment, determine a second calibration that at least partially offsets acoustic characteristics of the environment”, and the use of “applying at least one of (i) the first calibration or (b) the second calibration to audio playback by the first playback device” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 10/26/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
11/06/2021